Citation Nr: 1821023	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-25 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability, to include bilateral hand strain, arthritis and carpal tunnel syndrome.

2.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Veteran represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from July 1978 to July 1981 and from October 1983 to February 1988, with additional service in the Colorado Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In his July 2014 substantive appeal, the Veteran requested a live videoconference hearing before a member of the Board.  As noted in June 2017 email correspondence, the Veteran withdrew his hearing request for these issues on appeal.  

The issue of entitlement to service connection for a bilateral hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A bilateral hand disability did not have onset in service or within one year of separation, and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hand disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

As such, the Board finds that VA has satisfied its duties under governing laws and regulations, and may now review the merits of the Veteran's claim.

Merits of the Service Connection Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R.
§ 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Jandreau, 492 F.3d 1372, 1377

The Veteran asserts that his bilateral hand disability, diagnosed as a bilateral hand strain, arthritis and carpal tunnel syndrome is the result of service, to include his report of being forcibly made to perform pushups in a sand pit while senior enlisted members held him down under the direction of a drill instructor.  The Veteran was diagnosed with bilateral hand strain, carpal tunnel syndrome and arthritis of the bilateral hands.  Upon review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim.

The Board notes that the Veteran separated from active duty in 1988.  Complaints of bilateral hand problems, however, are not objectively shown in the record until approximately 2010, about 22 years after separation from active duty.  Arthritis is also not clinically shown to have been compensably disabling within a year from separation from active duty.  Further, the Veteran was not diagnosed with an actual bilateral hand disability until 2014, approximately 26 years after service.

Upon VA examination in March 2014, the VA examiner opined that the Veteran's bilateral hand disability was not related to service.  The Veteran reported that his left hand locks up when doing certain activities.  He also noted swelling in both hands after repeated use of his hands.  He further noted that he cannot grip for a long time (only 5-10 minutes) without pain, cramping and locking in his hands; the left hand worse than the right one.  The examiner considered the Veteran's military service, to include the physical exertion required by the Veteran's military occupational specialty as an engineer and heavy anti-armor weapons infantryman and determined that the bilateral hand disability was due to normal aging process and to his employment activities as a roofer and construction worker from 1988 to 2012.

The March 2014 VA examiner provided an opinion that preponderates against the Veteran's claim.  The opinion provided by the VA examiner is competent and probative evidence as the examiner provided the Veteran with an in-person examination, reviewed the claims file, considered the Veteran's statements and provided a medical opinion supported by adequate rationale.

The record does not contain any competent medical evidence suggestive of a nexus between the Veteran's service and bilateral hand sprain, arthritis and/or carpal tunnel syndrome.  While the Veteran has attempted to establish a nexus through his own lay assertions, he is not competent to offer an opinion as to the etiology of his bilateral had strain, arthritis and carpal tunnel syndrome due to the medical complexity of the matters involved.  Hand strain, arthritis, and carpal tunnel syndrome requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology.  Thus, the Veteran is not competent to render a nexus opinion or present competent lay assertions to establish a nexus his current diagnoses and service.  See Jandreau, 492 F.3d 1372, 1377.

In sum, the most probative evidence of record preponderates against finding that the Veteran's bilateral hand disability is related to service.  As there is not an approximate balance of positive and negative evidence regarding the merits of the claims that would give rise to a reasonable doubt in favor of the Veteran, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a bilateral hand disability is denied.



REMAND

Remand is required to obtain a VA addendum opinion regarding the etiology of the Veteran's bilateral hip disability.

The Veteran was afforded a VA examination in February 2014.  The examiner noted that there were no complaints of, or treatment for any hip injuries in service, and opined that the bilateral hip disability is less likely than not proximately due to service or the Veteran's service-connected bilateral knee, bilateral feet or back disabilities.  He reasoned that "although the diagnosis of femoroacetabular impingement can be exacerbated by high impact activities, it is more likely than not that the veteran's hip symptoms occurred during his civilian employment of roofing and construction activities since he had no complaints of hip pain during his active duty service."  He further determined that the bilateral his hip disability was not "due to his knee, feet and back service -connected conditions" because there is no direct correlation to femoroacetabular impingement to feet, knees or back as the underlying problem with femoroacetabular impingement is a bony abnormality (congenital) not due to other orthopedic conditions.

The February 2014 VA opinion is inadequate because it does not address secondary service connection based on aggravation.  Additionally, the VA examiner did not consider the Veteran's report that he has had right hip pain since a bad jump as a parachutist in the military.  Accordingly, a VA addendum opinion is necessary.  In the addendum opinion, the VA examiner should discuss the October 2010 VA treatment note that states that the Veteran's "flat feet may account for his hip pain."

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Then, return the claims filed to the examiner who conducted the February 2014 VA examination or, if he is not available, to another qualified examiner for the purpose of obtaining an addendum opinion.  Again, the claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed. All indicated studies should be conducted, and all findings reported in detail.

The examiner must review the entire record and should specifically provide a comment regarding the October 2010 VA treatment note that indicates that the Veteran's flat feet (which are service connected) may account for his hip pain. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hip disability was caused or aggravated (worsened beyond its natural progression) by his service connected back, bilateral feet and/or bilateral knee disabilities, to include as due to changes in posture caused by these disabilities.

The examiner must provide a rationale (reasoning to support his or her opinion) for any opinion rendered.  A rationale that consists only of facts and conclusions without reasoning is not adequate.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


